SARK V. FEDERAL HOME LOAN MORTGAGE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-171-CV



JERRY SARK AND ALL OCCUPANTS	APPELLANTS



V.



FEDERAL HOME LOAN MORTGAGE	APPELLEE

CORPORATION



------------



FROM THE COUNTY COURT AT LAW OF WISE COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

In this forcible entry and detainer case, Jerry and Marsha Sark appeal the  trial court’s entry of a judgment of possession for Federal Home Loan Mortgage Corporation.  The mortgage corporation has moved to dismiss the appeal as moot. 

The trial court rendered the judgment of possession on May 2, 2005. Appellants did not file a supersedeas bond by May 12, 2005, as required by section 24.007 of the property code.
(footnote: 2)  Consequently, the trial court issued a writ of possession, which was executed on July 14, 2005, at which time the mortgage corporation took possession of the property.
(footnote: 3) 

Once a writ of possession has been executed removing the losing party from the premises, a forcible entry and detainer action becomes moot.
(footnote: 4)  We are prohibited from deciding moot controversies and are therefore unable to afford appellants any relief.
(footnote: 5)  Accordingly, we grant the mortgage corporation’s motion to dismiss and dismiss the appeal as moot.



PER CURIAM

PANEL F:	CAYCE, C.J.; WALKER and MCCOY, JJ.

DELIVERED:  December 15, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. Prop. Code Ann.
 § 24.007 (Vernon 2000).


3:See id.


4:Kemper v. Stonegate Manor Apartments, Ltd.,
 29 S.W.3d 362, 363 (Tex. App.—Beaumont 2000, pet. dism’d w.o.j.).


5:Id.;
 
Serrano v. Union Planters Nat’l Bank, N.A.,
 No. 08-02-00346-CV, 2002 WL 31033079, at *1 (Tex. App.—El Paso Sept. 12, 2002, no pet.) (not designated for publication).